Exhibit 10.5

VITALSTREAM HOLDINGS, INC.
2001 STOCK INCENTIVE PLAN
(Second Amended and Restated)

          1.           Purpose.  The purpose of this 2001 Incentive Stock Plan
(Amended and Restated) (the "Plan") is to enable VitalStream Holdings, Inc. (the
"Company") to attract and retain the services of (i) selected employees,
officers and directors of the Company or any parent or subsidiary of the Company
and (ii) selected nonemployee agents, consultants, advisers and independent
contractors of the Company or any parent or subsidiary of the Company. For
purposes of this Plan, a person is considered to be employed by or in the
service of the Company if the person is employed by or in the service of any
entity (an "Employer") that is the Company or any parent or subsidiary of the
Company.

          2.           Shares Subject to the Plan.  Subject to adjustment as
provided below and in Section 10, the shares to be offered under the Plan shall
consist of Common Stock of the Company, and the total number of shares of Common
Stock that may be issued under the Plan shall be 13,000,000 shares; provided,
however, the total number of securities issuable upon exercise of all
outstanding awards and the total number of shares subject to any other bonus or
similar plan or agreement of the Company shall not exceed a number of securities
which is equal to 30 percent of the then outstanding securities of the Company,
with convertible preferred or convertible senior common shares of stock counted
on an as if converted basis, unless a percentage higher than 30 percent is
approved by at least two-thirds of the outstanding securities entitled to vote.
If an option or Performance-based Award (as defined below) granted under the
Plan expires, terminates or is canceled, the unissued shares subject to that
option or Performance-based Award shall again be available under the Plan. If
shares awarded as a bonus pursuant to Section 7 or sold pursuant to Section 8
under the Plan are forfeited to or repurchased by the Company, the number of
shares forfeited or repurchased shall again be available under the Plan.

          3.           Effective Date and Duration of Plan.



                    3.1          Effective Date.  The initial 2001 Stock
Incentive Plan became effective as of January 28, 2002 (the "Initial Effective
Date"), the 2001 Stock Incentive Plan (Amended and Restated) became effective on
March 15, 2002 (the "First Amended Effective Date") and the 2001 Stock Incentive
Plan (Second Amended and Restated) became effective on February 28, 2005 (the
"Second Amended Effective Date"). Any awards may be granted and shares may
issued with respect to such awards at any time after the Initial Effective Date
and before termination of the Plan. Notwithstanding the foregoing, (a) no
payments shall be made under a Performance-based Award unless and until the Plan
is approved by the shareholders of the Company, and (b) any option granted after
the Second Amended Effective Date that is designated an Incentive Stock Option
(as defined in Section 5 below) granted under the Plan shall be deemed to be a
Non-Statutory Stock Option if it is exercised prior to the approval of the 2001
Stock Incentive Plan (Second Amended and Restated) by the shareholders of the
Company or if shareholder approval is not obtained before February 28, 2006.,
and (c) unless a waiver of California Code of Regulations Rule 260.140.41(i) is
obtained from the Securities Regulation Division of the State of California, all
options granted under the Plan after the Second Amended Effective Date and prior
to the approval of the 2001 Stock Incentive Plan (Second Amended and Restated)
by the shareholders of the Company shall automatically terminate if the 2001
Stock Incentive Plan (Second Amended and Restated) is not approved by the
shareholders of the Company on or before February 28, 2006 and, if any such
options are exercised prior to February 28, 2006, the exercise shall be subject
to an obligation on the part of the option holder to rescind the exercise if the
2001 Stock Incentive Plan (Second Amended and Restated) is not approved by the
shareholders of the Company on or before February 28, 2006. All agreements
reflecting the grant of Performance-based Awards or options shall contain
provisions reflecting the limitations set forth in this paragraph to the extent
applicable.

                    3.2          Duration.  The Plan shall continue in effect
until the earliest to occur of (a) January 28, 2012, (b) the date all shares
available for issuance under the Plan have been issued and all restrictions on
the shares have lapsed, and (c) the date set by the Board of Directors. The
Board of Directors may suspend or terminate the Plan at any time except with
respect to options, Performance-based Awards and shares subject to restrictions
then outstanding under the Plan. Termination shall not affect any outstanding
options, Performance-based Awards, any right of the Company to repurchase shares
or the forfeitability of shares issued under the Plan.

          4.           Administration.

                    4.1          Board of Directors.  The Plan shall be
administered by the Board of Directors of the Company, which shall determine and
designate the individuals to whom awards shall be made, the amount of the awards
and the other terms and conditions of the awards. Subject to the provisions of
the Plan, the Board of Directors may adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it deems expedient to carry the Plan
into effect, and the Board of Directors shall be the sole and final judge of
such expediency.

                    4.2          Committee.  The Board of Directors may delegate
to any committee of the Board of Directors (the "Committee") any or all
authority for administration of the Plan. If authority is delegated to the
Committee, all references to the Board of Directors in the Plan shall mean and
relate to the Committee, except (i) as otherwise provided by the Board of
Directors and (ii) only the Board of Directors may amend or terminate the Plan
as provided in Sections 3, 10 and 11.

          5.           Types of Awards; Eligibility; Limitations.  The Board of
Directors may, from time to time, take the following actions, separately or in
combination, under the Plan: (i) grant options that are Incentive Stock Options
as defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code") ("Incentive Stock Options"); (ii) grant options that are not Incentive
Stock Options ("Non-Statutory Stock Options"); (iii) award stock bonuses as
provided in Section 7; (iv) issue shares subject to restrictions as provided in
Section 8; and (v) award Performance-based Awards as provided in Section 9.
Awards may be made to employees, including employees who are officers or
directors, and to other individuals described in Section 1 selected by the Board
of Directors; provided, however, only employees of the Company or any parent or
subsidiary of the Company (as defined in Sections 424(e) and 424(f) of the Code)
are eligible to receive Incentive Stock Options under the Plan. The Board of
Directors shall select the individuals to whom awards shall be made and shall
specify the action taken with respect to each individual to whom an award is
made. At the discretion of the Board of Directors, an individual may be given an
election to surrender an award in exchange for the grant of a new award.

          6.           Option Grants.

                    6.1          General Rules Relating to Options.

                              6.1-1          Terms of Grant.  The Board of
Directors may grant options under the Plan. Subject to the provisions of
subsections (a), (b) and (c) of this Section 6.1-1, from which the Board of
Directors is not authorized to deviate with respect to options granted after the
Amended Effective Date, with respect to each option grant, the Board of
Directors shall determine the number of shares subject to the option, the
exercise price, the period of the option, the time or times at which the option
may be exercised and whether the option is an Incentive Stock Option or a
Non-Statutory Stock Option. At the time of the grant of an option or at any time
thereafter, the Board of Directors may provide that an optionee who exercised an
option with Common Stock of the Company shall automatically receive a new option
to purchase additional shares equal to the number of shares surrendered and may
specify the terms and conditions of such new options.

Notwithstanding the foregoing, the following limitations shall apply to all
options granted after the Amended Effective Date:

                                        6.1-1(a)           Limitations on Grants
to 10 Percent Shareholders. An option may be granted to a person possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary (as defined in subsections 424(e) and
424(f) of the Code) only if the exercise price is at least 110 percent of the
fair market value of the Common Stock subject to the option on the date it is
granted and the option by its terms is not exercisable after the expiration of
five years from the date it is granted. Unless otherwise specified, for purposes
of any award granted under the Plan, the fair market value of the Common Stock
shall be the closing price of the Common Stock last reported before the time the
award is granted (or the time as of which the determination must be made), if
the stock is publicly traded, or another value of the Common Stock as specified
by the Board of Directors.

                                        6.1-1(b)           Duration of Options.
Subject to Sections 6.1-2, 6.1-4 and 6.1-1(a), options shall continue in effect
for the period fixed by the Board of Directors, which period shall be no more
than 10 years from the date the option is granted.

                                        6.1-1(c)           Exercise Price. The
exercise price of an option shall not be less than 85% of the fair market value
of the Common Stock covered by the option at the date the option is granted.

                                        6.1-1(d)           Nontransferability.
Each option granted after the Amended Effective Date by its terms (i) shall be
nonassignable and nontransferable by the optionee, either voluntarily or by
operation of law, except by will, by the laws of descent and distribution of the
state or country of the optionee's domicile at the time of death, by instrument
to an intervivos or testamentary trust in which the options are to be passed to
beneficiaries upon the death of the trustor (settlor) or by gift to "immediate
family" as that term is defined in 17 CFR 240.16a-1(e).

                    6.1-2          Exercise of Options. Except as provided in
Section 6.1-4 or as determined by the Board of Directors, no option granted
under the Plan may be exercised unless at the time of exercise the optionee is
employed by or in the service of an Employer and shall have been so employed or
provided such service continuously since the date the option was granted. Except
as provided in Sections 6.1-4 and 10 and in this paragraph, options granted
under the Plan may be exercised from time to time over the period stated in each
option in amounts and at times prescribed by the Board of Directors; provided,
however the vesting schedule for any options granted to a person who is not an
officer, director or consultant of the Company, its parent or one of its
subsidiaries shall provide that no fewer than 20% of the options subject to such
option become exercisable each year following the grant (so that the option
vests in full no later than 5 years after the grant date). Options may not be
exercised for fractional shares. Unless otherwise determined by the Board of
Directors, if an optionee does not exercise an option in any one year for the
full number of shares to which the optionee is entitled in that year, the
optionee's rights shall be cumulative and the optionee may purchase those shares
in any subsequent year during the term of the option.



                    6.1-3           [intentionally left blank]

                    6.1-4          Termination of Employment or Service.

                                        6.1-4(a)           General Rule. Unless
the Board of Directors determines to extend the period of exercise for an option
(either at or following the grant date), if an optionee's employment or service
with the Employer terminates for any reason other than because of total
disability or death as provided in Sections 6.1-4(b) and (c), his or her option
may be exercised at any time before the expiration date of the option or the
expiration of 90 days after the date of termination, whichever is the shorter
period, but only if and to the extent the optionee was entitled to exercise the
option at the date of termination.

                                        6.1-4(b)           Termination Because
of Total Disability. Unless the Board of Directors determines to extend the
period of exercise for an option (either at or following the grant date) if an
optionee's employment or service with the Employer terminates because of total
disability, his or her option may be exercised at any time before the expiration
date of the option or before the date 12 months after the date of termination,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of termination. The term "total
disability" means a medically determinable mental or physical impairment that is
expected to result in death or has lasted or is expected to last for a
continuous period of 12 months or more and that, in the opinion of the Company
and two independent physicians, causes the optionee to be unable to perform his
or her duties as an employee, director, officer or consultant of the Employer
and unable to be engaged in any substantial gainful activity. Total disability
shall be deemed to have occurred on the first day after the two independent
physicians have furnished their written opinion of total disability to the
Company and the Company has reached an opinion of total disability.

                                        6.1-4(c)           Termination Because
of Death. Unless the Board of Directors determines to extend the period of
exercise for an option, (either at or following the grant date), if an optionee
dies while employed by or providing service to an Employer, his or her option
may be exercised at any time before the expiration date of the option or before
the date 12 months after the date of death, whichever is the shorter period, but
only if and to the extent the optionee was entitled to exercise the option at
the date of death and only by the person or persons to whom the optionee's
rights under the option shall pass by the optionee's will or by the laws of
descent and distribution of the state or country of domicile at the time of
death.

                                        6.1-4(d)           Amendment of Exercise
Period Applicable to Termination. The Board of Directors may at any time extend
the 30-day and 12-month exercise periods any length of time not longer than the
original expiration date of the option. The Board of Directors may at any time
increase the portion of an option that is exercisable, subject to terms and
conditions determined by the Board of Directors.

                                        6.1-4(e)           Failure to Exercise
Option. To the extent that the option of any deceased optionee or any optionee
whose employment or service terminates is not exercised within the applicable
period, all further rights to purchase shares pursuant to the option shall cease
and terminate.

                                        6.1-4(f)           Leave of Absence.
Absence on leave approved by the Employer or on account of illness or disability
shall not be deemed a termination or interruption of employment or service.
Unless otherwise determined by the Board of Directors, vesting of options shall
continue during a medical, family or military leave of absence, whether paid or
unpaid, and vesting of options shall be suspended during any other unpaid leave
of absence.

                    6.1-5          Purchase of Shares.

                                        6.1-5(a) Notice of Exercise. Unless the
Board of Directors determines otherwise, shares may be acquired pursuant to an
option granted under the Plan only upon the Company's receipt of written notice
from the optionee of the optionee's binding commitment to purchase shares,
specifying the number of shares the optionee desires to purchase under the
option and the date on which the optionee agrees to complete the transaction,
and, if required to comply with the Securities Act of 1933 and/or governing
state securities laws, containing a representation that it is the optionee's
intention to acquire the shares for investment and not with a view to
distribution.

                                        6.1-5(b)           Payment. Unless the
Board of Directors determines otherwise (either at or following the grant date),
on or before the date specified for completion of the purchase of shares
pursuant to an option exercise, the optionee must pay the Company the full
purchase price of those shares in cash or by check or, with the consent of the
Board of Directors, in whole or in part, in Common Stock of the Company valued
at fair market value, restricted stock or other contingent awards denominated in
either stock or cash, promissory notes and other forms of consideration. Unless
otherwise determined by the Board of Directors (either at or following the grant
date), any Common Stock provided in payment of the purchase price must have been
previously acquired and held by the optionee for at least six months. The fair
market value of Common Stock provided in payment of the purchase price shall be
the closing price of the Common Stock last reported before the time payment in
Common Stock is made or, if earlier, committed to be made, if the Common Stock
is publicly traded, or another value of the Common Stock as specified by the
Board of Directors. No shares shall be issued until full payment for the shares
has been made, including all amounts owed for tax withholding. With the consent
of the Board of Directors, an optionee may request the Company to apply
automatically the shares to be received upon the exercise of a portion of a
stock option (even though stock certificates have not yet been issued) to
satisfy the purchase price for additional portions of the option.

                                        6.1-5(c)           Tax Withholding. Each
optionee who has exercised an option shall, immediately upon notification of the
amount due, if any, pay to the Company in cash or by check amounts necessary to
satisfy any applicable federal, state and local tax withholding requirements. If
additional withholding is or becomes required (as a result of exercise of an
option or as a result of disposition of shares acquired pursuant to exercise of
an option) beyond any amount deposited before delivery of the certificates, the
optionee shall pay such amount, in cash or by check, to the Company on demand.
If the optionee fails to pay the amount demanded, the Company or the Employer
may withhold that amount from other amounts payable to the optionee, including
salary, subject to applicable law. With the consent of the Board of Directors,
an optionee may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from the shares to be issued upon exercise or by delivering
to the Company other shares of Common Stock; provided, however, that the number
of shares so withheld or delivered shall not exceed the minimum amount necessary
to satisfy the required withholding obligation.

                                        6.1-5(d)           Reduction of Reserved
Shares. Upon the exercise of an option, the number of shares reserved for
issuance under the Plan shall be reduced by the number of shares issued upon
exercise of the option (less the number of any shares surrendered in payment for
the exercise price or withheld to satisfy withholding requirements).

                              6.1-6          Limitations on Grants to Non-Exempt
Employees. Unless otherwise determined by the Board of Directors (either at or
following the grant date), if an employee of the Company or any parent or
subsidiary of the Company is a non-exempt employee subject to the overtime
compensation provisions of Section 7 of the Fair Labor Standards Act (the
"FLSA"), any option granted to that employee shall be subject to the following
restrictions: (i) the exercise price shall be at least 85 percent of the fair
market value of the Common Stock subject to the option on the date it is
granted; and (ii) the option shall not be exercisable until at least six months
after the date it is granted; provided, however, that this six-month restriction
on exercisability will cease to apply if the employee dies, becomes disabled or
retires, there is a change in ownership of the Company, or in other
circumstances permitted by regulation, all as prescribed in Section 7(e)(8)(B)
of the FLSA.

                    6.2          Incentive Stock Options. Incentive Stock
Options shall be subject to the following additional terms and conditions:

                              6.2-1          Limitation on Amount of Grants. If
the aggregate fair market value of stock (determined as of the date the option
is granted) for which Incentive Stock Options granted under this Plan (and any
other stock incentive plan of the Company or its parent or subsidiary
corporations, as defined in subsections 424(e) and 424(f) of the Code) are
exercisable for the first time by an employee during any calendar year exceeds
$100,000, the portion of the option or options not exceeding $100,000, to the
extent of whole shares, will be treated as an Incentive Stock Option and the
remaining portion of the option or options will be treated as a Non-Statutory
Stock Option. The preceding sentence will be applied by taking options into
account in the order in which they were granted. If, under the $100,000
limitation, a portion of an option is treated as an Incentive Stock Option and
the remaining portion of the option is treated as a Non-Statutory Stock Option,
unless the optionee designates otherwise at the time of exercise, the optionee's
exercise of all or a portion of the option will be treated as the exercise of
the Incentive Stock Option portion of the option to the full extent permitted
under the $100,000 limitation. If an optionee exercises an option that is
treated as in part an Incentive Stock Option and in part a Non-Statutory Stock
Option, the Company will designate the portion of the stock acquired pursuant to
the exercise of the Incentive Stock Option portion as Incentive Stock Option
stock by issuing a separate certificate for that portion of the stock and
identifying the certificate as Incentive Stock Option stock in its stock
records.

                              6.2-2          Exercise price. The exercise price
shall not be less than 100 percent of the fair market value of the Common Stock
covered by the Incentive Stock Option at the date the option is granted.

                              6.2-3          Early Dispositions. If within two
years after an Incentive Stock Option is granted or within 12 months after an
Incentive Stock Option is exercised, the optionee sells or otherwise disposes of
Common Stock acquired on exercise of the Option, the optionee shall within
30 days of the sale or disposition notify the Company in writing of (i) the date
of the sale or disposition, (ii) the amount realized on the sale or disposition
and (iii) the nature of the disposition (e.g., sale, gift, etc.).

                              6.2-4.           Nontransferability. Each
Incentive Stock Option shall be nonassignable and nontransferable by the
optionee, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or country of the optionee's
domicile at the time of death, and during the optionee's lifetime, shall be
exercisable only by the optionee.

          7.           Stock Bonuses. Subject to any restrictions imposed by
applicable law, the Board of Directors may award shares under the Plan as stock
bonuses. Shares awarded as a bonus shall be subject to the terms, conditions and
restrictions determined by the Board of Directors. The restrictions may, subject
to any limitations imposed by applicable law (including California Code of
Regulations Rule 260.140.41) include restrictions concerning transferability and
forfeiture of the shares awarded, together with any other restrictions
determined by the Board of Directors. The Board of Directors may require the
recipient to sign an agreement as a condition of the award, but may not require
the recipient to pay any monetary consideration other than amounts necessary to
satisfy tax withholding requirements. The agreement may contain any terms,
conditions, restrictions, representations and warranties required by the Board
of Directors. The certificates representing the shares awarded shall bear any
legends required by the Board of Directors. The Company may require any
recipient of a stock bonus to pay to the Company in cash or by check upon demand
amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements. If the recipient fails to pay the amount demanded, the
Company or the Employer may withhold that amount from other amounts payable to
the recipient, including salary, subject to applicable law. With the consent of
the Board of Directors, a recipient may satisfy this obligation, in whole or in
part, by instructing the Company to withhold from any shares to be issued or by
delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation. Upon the
issuance of a stock bonus, the number of shares reserved for issuance under the
Plan shall be reduced by the number of shares issued, less the number of shares
withheld or delivered to satisfy withholding obligations.

          8.           Restricted Stock.

                    8.1          General Rules. Subject to any restrictions
imposed by applicable law and the Plan, the Board of Directors may issue shares
under the Plan for any consideration (including promissory notes and services)
determined by the Board of Directors. Shares issued under the Plan shall be
subject to the terms, conditions and restrictions of the Plan and any other
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include, subject to any limitations imposed by applicable law
(including California Code of Regulations Rule 260.140.41), without limitation,
restrictions concerning transferability, repurchase by the Company and
forfeiture of the shares issued.

                    8.2          Pricing Limitations. The purchase price for any
shares issued under this Section 8 shall be at least 85% of the fair market
value of the Common Stock on the date the purchase agreement is signed. The
purchase price for any shares issued under this Section 8 to any person
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary shall be at least
100% of the fair market value of the Common Stock on the date the purchase
agreement is signed.

                    8.2          Purchase Agreement and Legends. All Common
Stock issued pursuant to this Section 8 shall be subject to a purchase
agreement, which shall be executed by the Company and the prospective purchaser
of the shares before the delivery of certificates representing the shares to the
purchaser. The purchase agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares shall bear any legends required by the
Board of Directors.

                    8.3          Transferability. The rights of any purchaser of
shares under this Section 8 shall be nonassignable and nontransferable, either
voluntarily or by operation of law, except by will, by the laws of descent and
distribution of the state or country of such person's at the time of death.

                    8.4          Tax Withholding. The Company may require any
purchaser of restricted stock to pay to the Company in cash or by check upon
demand amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements. If the purchaser fails to pay the amount demanded, the
Company or the Employer may withhold that amount from other amounts payable to
the purchaser, including salary, subject to applicable law. With the consent of
the Board of Directors, a purchaser may satisfy this obligation, in whole or in
part, by instructing the Company to withhold from any shares to be issued or by
delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation. Upon the
issuance of restricted stock, the number of shares reserved for issuance under
the Plan shall be reduced by the number of shares issued, less the number of
shares withheld or delivered to satisfy withholding obligations.

          9.           Performance-based Awards. To the extent counsel for the
Company determines that the applicable grants qualify, the Board of Directors
may grant awards intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code and the regulations thereunder
("Performance-based Awards"). Performance-based Awards shall be denominated at
the time of grant either in Common Stock ("Stock Performance Awards") or in
dollar amounts ("Dollar Performance Awards"). Payment under a Stock Performance
Award or a Dollar Performance Award shall be made, at the discretion of the
Board of Directors, in Common Stock ("Performance Shares"), or in cash or in any
combination thereof. Performance-based Awards shall be subject to the following
terms and conditions:

                    9.1          Award Period. The Board of Directors shall
determine the period of time for which a Performance-based Award is made (the
"Award Period").

                    9.2          Performance Goals and Payment. The Board of
Directors shall establish in writing objectives ("Performance Goals") that must
be met by the Company or any subsidiary, division or other unit of the Company
("Business Unit") during the Award Period as a condition to payment being made
under the Performance-based Award. The Performance Goals for each award shall be
one or more targeted levels of performance with respect to one or more of the
following objective measures with respect to the Company or any Business Unit:
earnings, earnings per share, stock price increase, total shareholder return
(stock price increase plus dividends), return on equity, return on assets,
return on capital, economic value added, revenues, operating income,
inventories, inventory turns, cash flows or any of the foregoing before the
effect of acquisitions, divestitures, accounting changes, and restructuring and
special charges (determined according to criteria established by the Board of
Directors). The Board of Directors shall also establish the number of
Performance Shares or the amount of cash payment to be made under a
Performance-based Award if the Performance Goals are met or exceeded, including
the fixing of a maximum payment (subject to Section 9.4). The Board of Directors
may establish other restrictions to payment under a Performance-based Award,
such as a continued employment requirement, in addition to satisfaction of the
Performance Goals. Some or all of the Performance Shares may be issued at the
time of the award as restricted shares subject to forfeiture in whole or in part
if Performance Goals or, if applicable, other restrictions are not satisfied.

                    9.3          Computation of Payment. During or after an
Award Period, the performance of the Company or Business Unit, as applicable,
during the period shall be measured against the Performance Goals. If the
Performance Goals are not met, no payment shall be made under a
Performance-based Award. If the Performance Goals are met or exceeded, the Board
of Directors shall certify that fact in writing and certify the number of

Performance Shares earned or the amount of cash payment to be made under the
terms of the Performance-based Award.

                    9.4          Maximum Awards. No participant may receive in
any fiscal year Stock Performance Awards under which the aggregate amount
payable under the awards exceeds the equivalent of 500,000 shares of Common
Stock or Dollar Performance awards under which the aggregate amount payable
under the awards exceeds $500,000.

                    9.5          Tax Withholding. With respect to Dollar
Performance Awards, the Company or the Employer may withhold any amounts
necessary to satisfy any applicable federal, state or local tax withholding
requirements from the Dollar Performance Award. Each participant who has
received Performance Shares shall, upon notification of the amount due, pay to
the Company in cash or by check amounts necessary to satisfy any applicable
federal, state and local tax withholding requirements. If the participant fails
to pay the amount demanded, the Company or the Employer may withhold that amount
from other amounts payable to the participant, including salary, subject to
applicable law. With the consent of the Board of Directors, a participant may
satisfy this obligation with respect to Performance Shares, in whole or in part,
by instructing the Company to withhold from any shares to be issued or by
delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so delivered or withheld shall not exceed the minimum
amount necessary to satisfy the required withholding obligation.

                    9.6          Effect on Shares Available. The payment of a
Performance-based Award in cash shall not reduce the number of shares of Common
Stock reserved for issuance under the Plan. The number of shares of Common Stock
reserved for issuance under the Plan shall be reduced by the number of shares
issued upon payment of an award, less the number of shares delivered or withheld
to satisfy withholding obligations.



          10.           Changes in Capital Structure.

                    10.1          Stock Splits, Stock Dividends. If the
outstanding Common Stock of the Company is hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any stock split, combination of shares,
dividend payable in shares, distribution, reverse stock split, recapitalization
or reclassification, appropriate adjustment shall be made by the Board of
Directors in the number and kind of shares available for grants under the Plan
and in all other share amounts set forth in the Plan. In addition, the Board of
Directors shall make appropriate adjustment in the number and kind of shares as
to which outstanding options or other awards, or portions thereof then
unexercised, shall relate, so that the holder's proportionate interest before
and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Board of Directors shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Board of Directors. Any such
adjustments made by the Board of Directors shall be conclusive.

                    10.2          Mergers, Reorganizations, Etc. For purposes of
this Section, a "Transaction" shall mean (a) a transaction (or a related series
of transactions not in the ordinary course of business) in which a majority of
the assets or business of the Company is transferred, by merger, lease, sale,
consolidation, plan of exchange, split-up, split-off, spin-off, reorganization,
liquidation or other transfer, to a person or entity that is not a parent of the
Company, a wholly-owned subsidiary of the Company or an other entity in which
the shareholders of the Company immediately prior to such transaction (or the
first of a series of related transaction) receive in the transaction on a pro
rata basis and own immediately after the transaction (or the last of a series of
related transactions) a majority of the issued and outstanding shares of capital
stock, or (b) a transfer by one or more shareholders, in one transfer or several
related transfers (such as in response to a tender offer or in a collectively
negotiated sale), of 50% or more of the Common Stock outstanding on the date of
such transfer (or the first of such related transfers) to persons, other than
wholly-owned subsidiaries or family trusts, who were not shareholders of the
Company prior to the first such transfer.

In the event of a Transaction, the Board of Directors shall, in its sole
discretion and to the extent possible under the structure of the Transaction,
select one of the following alternatives for treating outstanding options and
other awards under the Plan prior to the consummation of the Transaction:

                              10.2-1 Outstanding options and other awards shall
remain in effect in accordance with their terms.

                              10.2-2 Outstanding options and other awards shall
be converted into options to purchase stock or awards with respect to stock in
one or more of the corporations, including the Company, that are the surviving
or acquiring corporations in the Transaction. The amount, type of securities
subject thereto and exercise price of the converted options or other awards
shall be determined by the Board of Directors of the Company, taking into
account the relative values of the companies involved in the Transaction and the
exchange rate, if any, used in determining shares of the surviving
corporation(s) to be held by holders of shares of the Company following the
Transaction. Unless otherwise determined by the Board of Directors, the
converted options or other awards shall be vested only to the extent that the
vesting requirements relating to options or other awards granted hereunder have
been satisfied. The Board of Directors may, in its sole discretion, accelerate
the exercisability of options so that they are exercisable in full prior to
being converted into options to purchase stock of the surviving or acquiring
corporations in the Transaction.

                              10.2-3 With respect to options, the Board of
Directors shall provide a period of at least 10 days before the completion of
the Transaction during which outstanding options may be exercised, to the extent
then exercisable, and upon the expiration of that period, all unexercised
options shall immediately terminate. The Board of Directors may, in its sole
discretion, accelerate the exercisability of options so that they are
exercisable in full during that period.

                              10.2-4 With respect to awards other than options,
the Board of Directors may, in its sole discretion and subject to applicable
law, terminate or waive the application of all forfeiture provisions,
performance thresholds and similar restrictions at any time prior to the
consummation of the Transaction.

                    10.3          Dissolution of the Company. In the event of
the dissolution of the Company, options and other awards shall be treated in
accordance with Section 10.2-3.

                    10.4          Rights Issued by Another Corporation. The
Board of Directors may also grant options and stock bonuses and
Performance-based Awards and issue restricted stock under the Plan with terms,
conditions and provisions that vary from those specified in the Plan, provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock bonuses, Performance-based Awards and
restricted stock granted, awarded or issued by another corporation and assumed
or otherwise agreed to be provided for by the Company pursuant to or by reason
of a Transaction.

          11.           Amendment of the Plan. The Board of Directors may at any
time modify or amend the Plan in any respect (except that the Board of Directors
may not make any amendment that would cause the Plan to cease to comply with
governing law). Except as provided in Section 10, however, no change in an award
already granted shall be made without the written consent of the holder of the
award if the change would adversely affect the holder.

          12.           Approvals. The Company's obligations under the Plan are
subject to the approval of state and federal authorities or agencies with
jurisdiction in the matter. The Company will use its best efforts to take steps
required by state or federal law or applicable regulations, including rules and
regulations of the Securities and Exchange Commission and any stock exchange on
which the Company's shares may then be listed, in connection with the grants
under the Plan. The foregoing notwithstanding, the Company shall not be
obligated to issue or deliver Common Stock under the Plan if such issuance or
delivery would violate state or federal securities laws. Unless the Company
determines, with advice of counsel that such legend is not necessary,
certificates representing all shares of Common Stock issued in connection with
the Plan will contain a legend indicating that such shares of Common Stock are
"restricted securities," as defined under Rule 144 promulgated under the
Securities Act of 1933, as amended, and that such shares may not be transferred
unless such transfer is registered under the Securities Act and governing state
securities laws or exempt from the registration requirements of the same.

          13.           Employment and Service Rights. Nothing in the Plan or
any award pursuant to the Plan shall (i) confer upon any employee any right to
be continued in the employment of an Employer or interfere in any way with the
Employer's right to terminate the employee's employment at will at any time, for
any reason, with or without cause, or to decrease the employee's compensation or
benefits, or (ii) confer upon any person engaged by an Employer any right to be
retained or employed by the Employer or to the continuation, extension, renewal
or modification of any compensation, contract or arrangement with or by the
Employer.

          14.           Rights as a Shareholder. The recipient of any award
under the Plan shall have no rights as a shareholder with respect to any shares
of Common Stock until the date the recipient becomes the holder of record of
those shares. Except as otherwise expressly provided in the Plan, no adjustment
shall be made for dividends or other rights for which the record date occurs
before the date the recipient becomes the holder of record.

          15.           Right to Receive Financial Statements. A holder of any
award granted under the Plan shall be entitled to receive financial statements
of the Company at least annually until the expiration or full exercise of such
award.

 

          The undersigned, who is the duly elected Chief Operating Officer of
the Company, hereby certifies that, (a) this Company's 2001 Stock Incentive Plan
was approved by the Board of Directors of the Company and became effective on
the Initial Effective Date, (b) the Company's 2001 Stock Incentive Plan (Amended
and Restated) was approved by the Board of Directors of the Company on the First
Amended Effective Date and was approved by the shareholders of the Company on
January 3, 2003, and (c) the Company's 2001 Stock Incentive Plan (Second Amended
and Restated) was approved by the Board of Directors of the Company and became
effective on the Second Amended Effective Date. The Board of Directors has
directed the Company to submit the Company's 2001 Stock Incentive Plan (Second
Amended and Restated) to the shareholders for approval on or before February 28,
2006.

 

   

VITALSTREAM HOLDINGS, INC.

                   

By:

/s/ Philip N. Kaplan







--------------------------------------------------------------------------------

     

Philip N. Kaplan
Chief Operating Office

               

 